DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The new grounds of rejection set forth below are necessitated by applicant’s amendment filed on December 23, 2021. Claim 1 has been amended with the previously presented limitations of claim 3-6. The new grounds of rejection set forth below simply move the arguments from the previous claims 3-6 into the present claim 1; thus, the following action is properly made final.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 7-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Verheggen et al (US 2015/0105504) in view of Lal et al (US 2006/0079431).
	Regarding claim 1 and 7-9, Verheggen teaches an inkjet ink ([0002]) which comprises:
An ink vehicle ([0047]) 
A diethylene glycol C3-C8 alkyl ether ([0077]) 
A surfactant [0096]) and Verhaegen teaches that the surfactant can be a silicon surfactant which can be BYK 349 ([0096]) which is a rake-type alkoxylated silicone surfactant with the recited structure or Verheggen also teaches that the surfactant can be sodium dioctyl sulfosuccinate ([0097]) which reads on the claimed formula (IV).

Lal teaches an ink formula ([0036]) which contains 0.001 to 5 % by weight of a surfactant of formula (1) (Table 1 and [0006] - [0007]). It also contains a secondary surfactant in the amount from 0.01 to 10 wt. % ([0036]).  Given these amounts, the amount of the surfactant of formula (1) can be greater than the secondary surfactant.  Given these amounts, the combined total of the surfactant can range from 0.05 to 2 wt. %. 
It would have been obvious to a person of ordinary skill in the art at the time of the invention to use the blends of surfactants as taught by Lal in the composition of Verheggen.  One would have been motivated to do so to receive the expected benefit of having an ink with enhanced surface coverage, fewer defects and more uniform distribution (Lal, [0002]).
Regarding claim 10, Verheggen teaches the ink comprises a durability additive such as a polymer resin ([0061]).
Regarding claim 11, Verheggen teaches that the ink vehicle comprises water ([0047]) and a cosolvent ([0070] and [0075]).
Regarding claim 12, Verheggen teaches that the cosolvent can be 1, 2 alkyl diols ([0077]).
Regarding claim 13, Verheggen teaches that the cosolvent can be triethylene glycol or glycerol ([0077]).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Verheggen et al (US 2015/0105504) in view of Lal et al (US 2006/0079431) and Ma et al (US 5,085,698).
The discussion regarding Verheggen and Lal in paragraph 4 above is incorporated here by reference.
Regarding claim 2, Verheggen teaches an inkjet ink ([0002]), however fails to teach the surface tension of the ink.

It would have been obvious to a person of ordinary skill in the art at the time of the invention to have the inkjet in of Verheggen have the surface tension as taught by Ma.  One would have been motivated to do so to receive the expected benefit of having an ink which is suitable for inkjet printing systems (Ma, col. 10, lines 20-30).
Response to Arguments
Applicant's arguments filed December 23, 2021 have been fully considered but they are not persuasive for the reasons set forth below:
Applicant’s argument:  The superior performance of the combination of surfactants yields unexpected results.   Applicants note that inks 9 and 12 have a reduced dry time on paper and improved printhead dehydration performance.
Examiner’s response:  The examiner has considered the data presented in the Tables in the specification and applicant’s argument of unexpected results is not persuasive because there is not enough data over the entire scope of the claimed invention.  Most notably, there no instance of a combination of the thioether surfactant and a nonionic acetylenic surfactant.  Also, there are many types of each of the surfactants in the independent claim (please refer to [0055], [0056] for examples), however, only one type of these surfactants is exemplified.  Also, only one amount of the thioether surfactant has been shown, whereas the claim has a range from 0.1 to 1 wt.%.  As there is not enough data to show unexpected results over the entire scope of the claimed invention, applicant’s argument of unexpected results is not persuasive.
Applicant’s argument:  Nowhere in Lai does it teach that the amount of the thioether surfactant is greater than the second surfactant.
Examiner’s response:  While there is no exemplified ink composition in which the amount of the thioether surfactant is greater than the second surfactant, given the amounts of each of the surfactants, the amount of the thioether surfactant can be adjusted to be greater than the amount of the second surfactant.  As noted by the applicant in their response, the skilled person would also understand that many different surfactants are available for use in inkjet inks and may be used to adjust surface tension as required by an ink formulation chemist.  The examiner would argue the same to be true to adjust drying times by managing the types of surfactant.  Absent a showing of unexpected results, the obviousness rejection set forth above is maintained.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DORIS L LEE whose telephone number is (571)270-3872. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DORIS L. LEE
Examiner
Art Unit 1764



/DORIS L LEE/Primary Examiner, Art Unit 1764